911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy J. TUCKER, Plaintiff-Appellant,v.H. Lawrence GARRETT, III, Secretary, Department of the Navy,Naval Aviation Depot, Defendants-Appellees.
No. 90-3047.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 18, 1990.Rehearing and Rehearing In Banc Denied Aug. 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 89-721-N)
Percy J. Tucker, appellant pro se.
Anita K. Henry, Office of the United States Attorney, David Eccleston Kirkpatrick, United States Navy, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Percy J. Tucker appeals from the district court's order dismissing this action alleging wrongful termination from employment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tucker v. Garrett, CA-89-721-N (E.D.Va. Mar. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.